Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered May 27, 1987, convicting him of robbery in the second degree and criminal possession of stolen property in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
On appeal the defendant contends that the prosecution failed to adduce legally sufficient evidence that the complainant suffered a “physical injury” as defined in Penal Law § 10.00 (9) in order to sustain a finding of guilty of robbery in the second degree (Penal Law § 160.10 [2] [a]). We disagree.
The record establishes that the defendant struck the complainant in the face with his fist, causing a laceration above his left eye, profuse bleeding, and a black eye. In addition, the defendant bit the complainant in the abdomen, breaking the skin and leaving a scar still visible 11 months later. The complainant, who testified that the bite wound caused him “excruciating pain”, promptly sought and received medical treatment for his injuries. The complainant further testified that the injury to his eye took one week to heal, and that the bite wound to his abdomen took a week and one half to heal. Therefore, viewing the evidence in the light most favorable to the prosecution, we find that it was legally sufficient to support the defendant’s conviction of robbery in the second degree (see, People v Contes, 60 NY2d 620, 621; see also, People v Rojas, 61 NY2d 626; People v Williams, 147 AD2d 960; People v Coward, 100 AD2d 628; cf., People v Estes, 131 AD2d 872). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict was not against the weight of the evidence (see, CPL 470.15).
We have examined the defendant’s remaining contentions and find that they are unpreserved for appellate review. Mangano, J. P., Thompson, Lawrence and Rosenblatt, JJ., concur.